t c memo united_states tax_court nelson r moreira petitioner v commissioner of internal revenue respondent docket no filed date nelson r moreira pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a dollar_figure deficiency in a dollar_figure addition under sec_6651 to and a dollar_figure accuracy-related_penalty under sec_6662 on 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner’s federal_income_tax tax for his taxable_year the issues remaining for decision are is petitioner entitled to deduct for the year at issue certain expenses that he claimed with respect to his business of driving a taxi cab we hold that he is not is petitioner liable for the year at issue for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in new york new york at the time he filed the petition in this case at all relevant times including during the year at issue petitioner was a taxi cab driver in new york city as a taxi cab driver petitioner was assigned medallion number 2c73 on date petitioner purchased for a total purchase_price of dollar_figure a ford crown victoria automobile to be used as a taxi cab petitioner paid dollar_figure when he purchased that vehicle and financed the balance of the purchase_price over 2respondent made certain other determinations in the notice_of_deficiency with respect to petitioner’s taxable_year the resolution of which depends on our resolution of the issues that remain for decision months petitioner did not maintain adequate_records eg mainte- nance records or logs receipts invoices billing statements with respect to the taxi cab that he drove during on date petitioner filed form_1040 u s individ- ual income_tax return for his taxable_year return petitioner included schedule c profit or loss from business schedule c in that return in that schedule petitioner did not identify his principal business or profession the name of his business or his business address in schedule c petitioner claimed gross_income of dollar_figure and total deductions of dollar_figure including a depreciation and sec_179 expense deduction of dollar_figure and a repairs and maintenance expense deduction of dollar_figure respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year notice in that notice respondent determined inter alia to disallow the depreciation and sec_179 expense deduction of dollar_figure and the repairs and maintenance expense deduction of dollar_figure that petitioner claimed in schedule c in the notice respondent also determined that petitioner is liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving error in the determi- nations in the notice that remain at issue see rule a 290_us_111 claimed schedule c deductions the only schedule c deductions that remain at issue are petitioner’s claimed depreciation and sec_179 expense deduction of dollar_figure and repairs and maintenance expense deduction of dollar_figure deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 the taxpayer is required to maintain records suffi- cient to establish any deduction claimed sec_6001 sec_1_6001-1 income_tax regs in support of his position that he is entitled to the claimed schedule c deductions that remain at issue petitioner relies principally on his testimony we found petitioner’s testimony to be general conclusory vague self-serving and or inconsistent in material respects we shall not rely on that testimony to establish his position that he is entitled to the 3petitioner does not argue that the burden_of_proof with respect to the deficiency determination shifts to respondent under sec_7491 in any event we find that petitioner has failed to carry his burden of showing that he complied with the applicable_requirements of sec_7491 claimed schedule c deductions that remain at issue see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 with respect to the expenses of dollar_figure for repairs and maintenance that petitioner claimed in schedule c sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioner did not keep records eg maintenance records or logs receipts invoices billing state- ments showing the types and the amounts of all the expenses that he claimed in schedule c for repairs and maintenance nor did he maintain records showing that during he paid dollar_figure for repairs and maintenance 4the parties stipulated several invoices totaling dollar_figure for certain repairs and maintenance in support of his position that it was he who paid those invoices petitioner relied on his self- serving testimony we are not required to accept that testimony see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 on the record before us we find that petitioner has failed to carry his burden of showing that he paid the stipulated invoices petitioner testified that during he himself performed some maintenance on the taxi cab that he drove he did not however introduce any evidence on which we may estimate the amount that he paid for that maintenance during that year on the record before us we conclude it would be inappropriate for continued on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to deduct under sec_162 dollar_figure of expenses for repairs and maintenance that he claimed in sched- ule c with respect to the depreciation and sec_179 expense deduction of dollar_figure that petitioner claimed in schedule c sec_167 allows a deduction for a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income in general the basis on which depreciation is allowable under sec_167 with respect to any property is the adjusted_basis of the property determined under sec_1011 for the purpose of determining gain on the sale_or_other_disposition of such prop- erty see sec_167 we have found that on date petitioner purchased a taxi cab for dollar_figure that he paid dollar_figure of the purchase_price at the time of purchase and that he financed the remainder of the purchase_price over months petitioner did not keep records showing that he paid any amount in excess of the payment that he made on date nor did he show the amount at the beginning of of the depreciable basis of the taxi cab continued us to estimate that amount cf 39_f2d_540 2d cir that he drove during that year and the method_of_depreciation that he used in calculating the dollar_figure of depreciation and sec_179 expense deduction that he claimed in schedule c on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year under sec_167 to the dollar_figure deprecia- tion and sec_179 expense deduction that he claimed in schedule c addition_to_tax under sec_6651 and accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax under that section does not apply if the failure_to_file timely is due to reasonable_cause and not willful neglect sec_6651 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records is evidence not only of negligence but also of intentional disre- gard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances including the taxpayer’s efforts to assess the tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent must carry the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy- related penalty under sec_6662 sec_7491 116_tc_438 to satisfy respon- dent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax and the accuracy-related_penalty higbee v commissioner supra pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id with respect to the addition_to_tax under sec_6651 we have found that petitioner did not file timely his return on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 at trial petitioner testified that he could not recall why he failed to file timely his return on the record before us we find that petitioner has failed to carry his burden of establishing that his failure_to_file timely his return was due to reasonable_cause and not willful neglect on that record we further find that petitioner has failed to carry his burden of establishing that he is not liable for the addition_to_tax under sec_6651 5at trial petitioner conceded that he failed to file timely his return with respect to the accuracy-related_penalty under sec_6662 we have found that petitioner failed to keep adequate_records as required by the code in order to substantiate the claimed schedule c deductions that remain at issue petitioner’s failure to keep adequate_records is evidence of both negligence and intentional disregard of regulations see sec_1 b and income_tax regs see also magnon v commis- sioner supra on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 petitioner offered no evidence and made no argument with respect to the accuracy-related_penalty under sec_6662 on the record before us we find that petitioner has failed to carry his burden of establishing that he was not negligent and did not disregard rules or regulations or otherwise did what a reasonable person would do with respect to the underpayment for his taxable_year on that record we further find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to that underpayment see sec_6664 on the 6we believe that the computations under rule will estab- lish that there is also a substantial_understatement of tax within the meaning of sec_6662 with respect to peti- tioner’s taxable_year record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for the year at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision will be entered under rule
